 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
         JERMAINE D. DOSS,                               CASE NO. C18-1314 RSM
 9
                     Plaintiff,                          MINUTE ORDER
10
              v.
11
         JANSSEN PHARMACEUTICAL, INC., and
12       JOHNSON & JOHNSON CORPORATION,

13                   Defendants.

14

15           The following MINUTE ORDER is made by direction of the Court, the Honorable
16   Ricardo S. Martinez, Chief United States District Judge:
17
             On June 3, 2019, Defendants filed a motion to dismiss, noting it for the Court’s
18
     consideration on June 28, 2019. Dkt. #37. On June 13, 2019, Plaintiff filed a Motion for an
19
     Extension of Time to File Response to Motion to Dismiss. Dkt. #38. Plaintiff indicates that he
20

21   “has been researching the Federal Rules of Civil Procedure and understands now that he must

22   file a comprehensive response with a memorandum of law” in response to Defendants’ “plethora

23   of legal defenses.”1 Id. at 2. Plaintiff requests, pursuant to Federal Rule of Civil Procedure 6(b),
24

25   1
      The Court refers Plaintiff to Local Civil Rule 7 which provides that “argument in support . . .
26   shall not be made in a separate document but shall be submitted as part of the [briefing] itself.”
     LCR 7(b)(1). Plaintiff is expected to be familiar with this Court’s Local Civil Rules. A copy
     can be accessed electronically at: https://www.wawd.uscourts.gov/local-rules-and-orders


     MINUTE ORDER – 1
     an extension of time such that his response is due no sooner than July 5, 2019. Id. Defendants
 1

 2   have responded indicating that they do not object to the request,2 but request that the motion be

 3   renoted for consideration on Friday July 12, 2019 (making their reply due on that date).

 4          Accordingly, the Court finds that an extension is warranted and ORDERS that:
 5
         1. Plaintiff’s Motion for an Extension of Time to File Response to Motion to Dismiss (Dkt.
 6
            #38) is GRANTED.
 7
         2. Johnson & Johnson and Janssen Research and Development, LLC’s Motion to Dismiss
 8
            (Dkt. #37) is RENOTED for consideration on July 12, 2019. As a result, and pursuant to
 9

10          Local Civil Rule 7(d)(3), Plaintiff’s response is due no later than July 8, 2019,3 and

11          Defendants’ reply is due no later than July 12, 2019.
12       3. The Clerk shall mail a copy of this Minute Order to Plaintiff’s last known address.
13
            Dated this 4th day of June 2019.
14
                                                          WILLIAM McCOOL, Clerk
15
                                                          By: /s/ Paula McNabb
16                                                            Deputy Clerk
17

18

19

20

21

22
     2
       Plaintiff is advised that contact with opposing counsel to see if a motion will be opposed can
23   save time and resources through the presentation of stipulated motions or voluntary renoting.
     LCR 1(c)(7) (“‘Stipulated Motion’ is a stipulation (agreement) between or among the parties
24   presented to the court with a proposed order.”); LCR 7(d)(l) (“moving party may renote its own
25   pending motion itself by promptly filing a document titled Notice of Motion Renoted”).
     Stipulated motions may be noted for consideration on the day they are filed. LCR 7(d)(1).
26
     3
      However, Plaintiff’s response must be mailed not later than July 5, 2019, if he intends to serve
     by mail. LCR 7(d)(3).


     MINUTE ORDER – 2
